IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60472
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHAZ VALRIE,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:01-CR-145-2-D
                       --------------------
                         January 16, 2003

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Chaz Valrie challenges his conditional guilty-plea

conviction and 72-month sentence for armed bank robbery, in

violation of 18 U.S.C. § 2113(a).   He contends that the district

court erred in denying his motion to suppress the evidence

resulting from the stop of his vehicle, renewing his argument

that there was no reasonable suspicion to justify the stop

because it was based on a mere tip by a person not known to the

officer conducting the stop, Deputy Porter, which information was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60472
                                -2-

not specific enough to be reliable, citing Florida v. J.L., 529

U.S. 266, 271 (2000).

     Contrary to Valrie’s assertion, Officer Porter had

reasonable suspicion for the stop because an eyewitness to the

robbery had called 911 to report that a bank robbery had been

committed by two heavyset black males who left the scene in an

older model brown car, which information he knew had been

confirmed by an officer at the scene, and because, when Officer

Porter observed two heavyset black males in an older brown car in

the vicinity of the robbery, both passenger and driver acted

suspiciously.   See United States v. Burbridge, 252 F.3d 775, 778

(5th Cir. 2001); United States v. Wangler, 987 F.2d 228, 230 (5th

Cir. 1993); see also J.L., 529 U.S. at 271.   The district court

therefore did not err in denying Valrie’s motion to suppress.

     Valrie next contends that the district court erred in

permitting the Government to reopen its case during closing

arguments to present additional testimony by the eyewitness who

made the original 911 call regarding the bank robbery.    We uphold

the district court’s ruling because Valrie has not shown how the

reopening, even if error, was not harmless.   See FED. R. CRIM. P.

52(a).

     The district court’s judgment is AFFIRMED.